Citation Nr: 0523895	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04 06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected headaches, non-specific type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Glenn Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1977 to 
August 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in December 2003, and a substantive 
appeal was received in February 2004.  In July 2005, the 
veteran testified at a Board hearing at the RO. 

By rating decision in January 2004, the RO denied service 
connection for paroxysmal tachycardia (claimed as a heart 
condition).  It does not appear that the veteran filed a 
notice of disagreement from that determination, and that 
issue is therefore not in appellate status.  

At the July 2005 Board hearing, the veteran raised new claims 
of service connection for depression and for vertigo, 
including as secondary to his service-connected headache 
disability.  These matters are hereby referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's non-specific type headache disability is 
manifested by subjective complaints of headaches, but without 
evidence of prostrating attacks.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for non-
specific type headache disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 8100 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been afforded VCAA notice.  A May 2005 VCAA 
letter and the December 2003 statement of the case and July 
2004 supplemental statement of the case collectively informed 
the appellant of the information and evidence necessary to 
warrant entitlement to an increased rating.  Moreover, in the 
May 2005 VCAA letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  The May 2005 VCAA letter also expressly advised 
the veteran to furnish any pertinent evidence he might have 
in his possession.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
therefore arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error.  After he 
was furnished the VCAA letter, the veteran did in fact submit 
additional evidence and he appeared for a personal hearing.  
He has waived preliminary RO review of the new evidence.  The 
veteran had effectively been notified of the provisions of 
VCAA and has had the opportunity to identify additional 
evidence.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The claims file includes service medical records 
as well as post-service VA and private medical records.  The 
veteran has been afforded VA examinations.  The Board finds 
that no further action is required by VA to assist the 
appellant with his claim. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected headache disability 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Service connection for non-specific type headaches was 
established by rating decision in December 1981 based on 
service medical records which showed treatment for headaches 
and a November 1981 VA examination diagnosis of non-specific 
type headaches.  

A December 2001 VA examination documented daily headaches 
which lasted one hour to one and one/half hours in length.  
The veteran reported no nausea or vomiting and no aura.  He 
indicated that he was usually able to continue doing what he 
was doing.  The diagnosis was chronic headaches increasing in 
frequency, nonspecific, and unknown etiology. 

Outpatient reports dated in 2002 refer to a history of 
"spells."  A February 2002 record refers to complaints of 
recurring headaches which the veteran related as a recurring 
sensation of tightness of the back of the neck and occipital 
area.  He reported 9-10 episodes of this tightness per day 
lasting 2-3 seconds after which the symptoms resolved 
completely.  An April 2002 report refers to mild, occasional 
migraine headaches lasting 3+ hours during which he lies down 
and the pain goes away, with nausea and sometimes with visual 
changes.  Another report refers to a history of "spells" 
during which the veteran has a brief headache followed by the 
sensation of moving.  Specialized testing reportedly failed 
to ascertain a definite cause, but some reports refer to 
possible association with an anxiety disorder or panic 
attacks.  

On VA examination in March 2003, the veteran reported sharp 
stabbing headache pains which lasted from 3 seconds to up to 
20 minutes.  The examiner noted that the veteran's symptoms 
did not classically fit a diagnosis of migraines.  No 
specific limitations were noted on examination outside of his 
"unevaluable subjective symptoms." 

At the July 2005 Board hearing, the veteran testified as to 
various symptoms he experienced, to include sharp head pains.  

The veteran's headache disability is currently rated under 
Diagnostic Code 8100 which provides for a 30 percent rating 
for migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating is for application for 
characteristic prostrating attacks averaging one in 2 months 
over the past several months.  A noncompensable rating is 
warranted for less frequent attacks. 

It appears that a major problem in this case has been the 
lack of any clear objective findings of characteristic 
prostrating attacks.  Over the last several years, the 
veteran has reported frequent pains which can last from a few 
seconds to over an hour.  On some occasions, he reported no 
nausea or vomiting, but on at least one occasion he did 
report nausea.  On some occasions he reports that he takes no 
medication for the headaches, but on some occasions he has 
reported taking aspirin.  Significantly, some medical records 
are to the effect that the veteran's symptoms do not fit the 
classic diagnosis of migraine headaches, and non-specific 
type headaches have been diagnosed.  

Although the veteran may suffer headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Code 8100 looks not only to frequency, but also to the 
severity of the headaches.  After reviewing the totality of 
the evidence, the Board is left with the impression that the 
headaches do not actually result in prostrating attacks.  
Although the veteran seems to report frequent headaches, his 
descriptions do not appear to show characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  It also appears that some of the veteran's 
complaints are associated with vertigo, rather than 
headaches.  In view of the above, the Board must conclude 
that the preponderance of the evidence is against a finding 
that the criteria for a compensable rating have been met.    




ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


